DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 22 October 2019 is being considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Publication Number 2018/0297629 A1). 
Regarding claim 1, Wang teaches an electric power steering apparatus comprising: a motor comprising a first motor providing power to move a rack and a second motor providing power to move the rack in synchronization with the first motor (Wang: Para. 0044, 0069; two double-rotor motors and the steering actuator are arranged on a frame to drive the wheels; two double-rotor motors synchronously rotate under the control of the ECU to drive the driving gear, and the automobile steering mechanism further drives the automobile to steer); a sensor comprising a torque angle sensor detecting a torque value and a steering angle in response to manipulation of a steering wheel and an angle sensor detecting an angle of rotation of a sector shaft (Wang: Para. 0016, 0073; torque sensor and the angle sensor); and a controller controlling the motor in response to the manipulation of the steering wheel (Wang: Para. 0042; controller of the double-rotor motors receives an instruction of the driving and steering integrated controller).
wherein the controller calculates an amount of compensation rotation of the motor by comparing the steering angle and the angle of rotation.
However, Wang is deemed to disclose an equivalent teaching. Wang includes two motors that can have different driving torques to cooperatively drive the wheel to steer (Wang: Para. 0043). The integrated controller collect signals from the torque sensor and the angle sensor measuring the steering wheel in real time (Wang: Para. 0063). The torque is the force over a change a position. Therefore Wang measuring the steering angle with the angle sensor and the angle of rotation using the torque sensor. From the various sensor data, Wang’s driving steering integrated controller reasonably distributes steering torque creating a cooperative steering through the two motors and steering actuator (Wang: Para. 0044). It would have been obvious to use the steering angle measured by the angle sensor and the angle of rotation measured by the torque sensor in the driving steering integrated controller.
It would have been obvious to one of ordinary skill as of the effective filing date to calculate a compensation rotation by comparing the steering angle and the angle of rotation in order for the driving steering integrated controller reasonably distributes steering torque creating a cooperative steering through the two motors and steering actuator (Wang: Para. 0044). 
In the following limitation, Wang teaches controls an amount of rotation of the motor in accordance with an amount of compensation rotation (Wang: Para. 0044; the two double-rotor motors are respectively controlled by the driving-steering integrated controller, so that driving torques of wheels on both sides may be reasonably distributed 
Regarding claim 2, Wang teaches the electric power steering apparatus according to claim 1, wherein the motor is driven to transfer power to a ball screw of a second reducer having a power transmission structure comprised of the ball screw and a ball nut via a first reducer having a power transmission structure provided by engagement of worm gears and a worm wheel, so that the power is transferred to the rack (Wang: Para. 0062; torque outputted by the road feel simulation motor is increased by virtue of speed reduction of the worm gear and worm reducing mechanism and then is transferred to the steering wheel).
Regarding claim 3, Wang teaches the electric power steering apparatus according to claim 2, wherein the torque angle sensor is connected to a steering shaft, in a location between the steering wheel and the first reducer, to detect the torque value and the steering angle due to torsion and rotation of the steering shaft (Wang: Para. 0017, 0073; a motor output shaft is connected with the steering shaft by virtue of a worm gear and worm reducing mechanism; signals outputted by the torque sensor and the angle sensor are transmitted to the ECU by virtue of simulated signal cables).
Regarding claim 4, Wang teaches the electric power steering apparatus according to claim 2, wherein the angle sensor is disposed on the sector shaft to detect the angle of rotation of the sector shaft, the sector shaft rotating in response to sliding of the ball nut of the second reducer (Wang: Para. 0063, 0066; angle sensor plays the actions of measuring an angle of the steering wheel in real time and transmitting the angle to the ECU; achieve the effects of reducing the speed and increasing the torques, 
Regarding claim 7, Wang teaches the electric power steering apparatus according to claim 1, wherein the controller calculates a first amount of rotation of a vehicle's wheel in accordance with the detected steering angle and a second amount of rotation of the vehicle' s wheel in accordance with the detected angle of rotation (Wang: Para. 0017, 0073; a motor output shaft is connected with the steering shaft by virtue of a worm gear and worm reducing mechanism; signals outputted by the torque sensor and the angle sensor are transmitted to the ECU by virtue of simulated signal cables), calculates the amount of compensation rotation by comparing the first amount of rotation and the second amount of rotation, and applies a compensation current based on the amount of compensation rotation to the motor (Wang: Para. 0070, 0073; a differential steering torque may be produced by utilizing a difference of driving force of the left and right wheels to assist the steer-by-wire apparatus to complete a steering action).
Regarding claim 8, Wang teaches the electric power steering apparatus according to claim 7, wherein the controller reforms position control to the motor by proportional integral control (Wang: Para. 0005; driving and steering integrated controller controls two double-rotor motors to output a driving torque and/or a steering torque, thereby realizing integration of a steering system and a driving system of an automobile).
Regarding claim 9, Wang teaches a control method of an electric power steering apparatus of a vehicle, the method comprising: controlling a motor in response to manipulation of a steering wheel (Wang: Para. 0042; controller of the double-rotor motors receives an instruction of the driving and steering integrated controller); detecting a torque value and a steering angle in response to the manipulation of the steering wheel (Wang: Para. 0016, 0073; torque sensor and the angle sensor); detecting an angle of rotation of a sector shaft (Wang: Para. 0016, 0073; angle sensor).
Wang doesn’t explicitly teach calculating an amount of compensation rotation of the motor by comparing the steering angle and the angle of rotation.   
However, Wang is deemed to disclose an equivalent teaching. Wang includes two motors that can have different driving torques to cooperatively drive the wheel to steer (Wang: Para. 0043). The integrated controller collect signals from the torque sensor and the angle sensor measuring the steering wheel in real time (Wang: Para. 0063). The torque is the force over a change a position. Therefore Wang measuring the steering angle with the angle sensor and the angle of rotation using the torque sensor. From the various sensor data, Wang’s driving steering integrated controller reasonably distributes steering torque creating a cooperative steering through the two motors and steering actuator (Wang: Para. 0044). It would have been obvious to use the steering angle measured by the angle sensor and the angle of rotation measured by the torque sensor in the driving steering integrated controller.
It would have been obvious to one of ordinary skill as of the effective filing date to calculate a compensation rotation by comparing the steering angle and the angle of rotation in order for the driving steering integrated controller reasonably distributes steering torque creating a cooperative steering through the two motors and steering actuator (Wang: Para. 0044).   
controlling an amount of rotation of the motor in accordance with the amount of compensation rotation (Wang: Para. 0044; the two double-rotor motors are respectively controlled by the driving-steering integrated controller, so that driving torques of wheels on both sides may be reasonably distributed during steering, and effects of cooperative steering and energy saving of steering are achieved).
Regarding claim 10, Wang teaches the control method according to claim 9, wherein the detection of the torque value and the steering angle comprises detecting the torque value and the steering angle in response to torsion and rotation of the steering shaft (Wang: Para. 0016, 0073; torque sensor and the angle sensor).


Claims 5-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Publication Number 2018/0297629 A1) in view of Sasaki et al. (US Publication Number 2018/0297629 A1). 
Regarding claim 5, Wang teaches the electric power steering apparatus according to claim 4, wherein the angle sensor includes: one or more magnets disposed on surface portions of a sector gear provided on an outer circumferential surface of the sector shaft to be engaged with the ball nut (Wang: Para. 0065, 0066; permanent magnets are embedded on inside and outside surfaces of the outer rotor; rotary motion into linear motion by virtue of a ball screw nut pair).
a magnetic sensor detecting magnetic force generated by the magnets, in response to the sector gear rotating along with the sliding of the ball nut.
However Sasaki, in the same field on endeavor, teaches a magnetic sensor detecting magnetic force generated by the magnets, in response to the sector gear rotating along with the sliding of the ball nut (Sasaki: Para. 0028, 0029; steering torque sensor is provided between the steering shaft and the pinion shaft, and includes a first rotational angle sensor and a second rotational angle sensor; first rotational angle sensor includes a magnet and a Hall element (a Hall IC), and outputs a change in a magnetic field changing according to a rotational position of the steering shaft)
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Sasaki’s Hall IC magnetic sensor (Sasaki: Para. 0029) to measure Wang’s permanent magnets (Wang: Para. 0065) in order to detect the magnetic force generated by the rotation of the permanent magnets. 
Regarding claim 6, Wang doesn’t explicitly teach wherein the magnetic sensor disposed in a housing to face the magnets, the housing surrounding the sector shaft and the sector gear.
However Sasaki, in the same field on endeavor, teaches wherein the magnetic sensor disposed in a housing to face the magnets, the housing surrounding the sector shaft and the sector gear (Sasaki: Para. 0028, 0029; steering torque sensor is provided between the steering shaft and the pinion shaft, and includes a first rotational angle sensor and a second rotational angle sensor; first rotational angle sensor includes 
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Sasaki’s Hall IC magnetic sensor (Sasaki: Para. 0029) to measure Wang’s permanent magnets (Wang: Para. 0065) in order to detect the magnetic force generated by the rotation of the permanent magnets. 
Regarding claim 11, Wang doesn’t explicitly teach wherein the detection or the angle of rotation of the sector shaft comprises detecting the angle of rotation of the sector shaft by detecting magnetic force generated by one or more magnets disposed on the sector shaft.
However Sasaki, in the same field on endeavor, teaches wherein the detection or the angle of rotation of the sector shaft comprises detecting the angle of rotation of the sector shaft by detecting magnetic force generated by one or more magnets disposed on the sector shaft (Sasaki: Para. 0028, 0029; steering torque sensor is provided between the steering shaft and the pinion shaft, and includes a first rotational angle sensor and a second rotational angle sensor; first rotational angle sensor includes a magnet and a Hall element (a Hall IC), and outputs a change in a magnetic field changing according to a rotational position of the steering shaft).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Sasaki’s Hall IC magnetic sensor (Sasaki: Para. 0029) to measure Wang’s permanent magnets (Wang: Para. 0065) in order to detect the magnetic force generated by the rotation of the permanent magnets. 

Claims 12-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Publication Number 2018/0297629 A1) in view of Schumacher et al. (US Publication Number 2015/0217807 A1). 
Regarding claim 12, Wang teaches an electric power steering apparatus comprising: a motor comprising a first motor providing power to move a rack and a second motor providing power to move the rack in synchronization with the first motor (Wang: Para. 0044, 0069; two double-rotor motors and the steering actuator are arranged on a frame to drive the wheels; two double-rotor motors synchronously rotate under the control of the ECU to drive the driving gear, and the automobile steering mechanism further drives the automobile to steer).
Wang doesn’t explicitly teach a sensor comprising a vehicle speed sensor obtaining a vehicle speed of a host vehicle, a steering angle sensor obtaining a steering angular velocity due to manipulation of a steering wheel, and a front sensor obtaining a distance to a preceding vehicle.
However Schumacher, in the same field on endeavor, teaches a sensor comprising a vehicle speed sensor obtaining a vehicle speed of a host vehicle, a steering angle sensor obtaining a steering angular velocity due to manipulation of a steering wheel, and a front sensor obtaining a distance to a preceding vehicle (Schumacher: Para. 0030, 0034; a driving speed of the vehicle ascertained by speed sensor; a steering angle sensor, by outputting steering commands to a steering actuator of the vehicle).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Schumacher’s speed sensor and measured distance from the 
In the following limitation, Wang teaches a controller controlling an operation of the first motor and an operation of the second motor so that the vehicle' s wheel is steered in response to the manipulation of the steering wheel (Wang: Para. 0042; controller of the double-rotor motors receives an instruction of the driving and steering integrated controller), wherein the controller drives the first motor in a normal node and drives both the first motor and the second motor in an emergency mode, in accordance with at least one selected from among the vehicle speed, the steering angular velocity, the distance to a preceding vehicle, or combinations thereof (Wang: Para. 0044, 0069; two double-rotor motors and the steering actuator are arranged on a frame to drive the wheels; two double-rotor motors synchronously rotate under the control of the ECU to drive the driving gear, and the automobile steering mechanism further drives the automobile to steer).
Regarding claim 13, Wang teaches the electric power steering apparatus according to claim 12, wherein the motor is driven to transfer power to a ball screw of a second reducer having a power transmission structure comprised of the ball screw and a ball nut via a first reducer having a power transmission structure provided by engagement of worm gears and a worm wheel, so that the power is transferred to the rack (Wang: Para. 0062; torque outputted by the road feel simulation motor is increased by virtue of speed reduction of the worm gear and worm reducing mechanism and then is transferred to the steering wheel).
claim 14, Wang teaches the electric power steering apparatus according to claim 13, wherein the sensor further comprises an angle sensor disposed on a sector shaft to detect an angle of rotation of the sector shaft, the sector shaft rotating in response to sliding of the ball nut (Wang: Para. 0063, 0066; angle sensor plays the actions of measuring an angle of the steering wheel in real time and transmitting the angle to the ECU; achieve the effects of reducing the speed and increasing the torques, and the steering gear is connected with the gear box and changes rotary motion into linear motion by virtue of a ball screw nut pair).
Regarding claim 15, Wang teaches the electric power steering apparatus according to claim 14, wherein the controller calculates additional assistance steering power required in the emergency mode, in accordance with a steering angle of the steering wheel and the angle of rotation of the sector shaft (Wang: Para. 0044, 0074; when one double-rotor motor fails, the automobile may still maintain steering capability by adjusting the output torque of the other double-rotor motor; ECU may read the torque signal and the angle signal of the steering wheel; ECU controls the actions of the two double-rotor motors), and drives the second motor to provide the additional assistance steering power (Wang: Para. 0044; when one double-rotor motor fails, the automobile may still maintain steering capability by adjusting the output torque of the other double-rotor motor).
Regarding claim 16, Wang doesn’t explicitly teach wherein the controller operates in the emergency mode if the vehicle speed is equal to or greater than a predetermined reference value, the steering angular velocity is equal to or greater than a predetermined reference value, and the distance to a preceding vehicle is equal to or less than a predetermined reference value.
However Schumacher, in the same field on endeavor, teaches wherein the controller operates in the emergency mode if the vehicle speed is equal to or greater than a predetermined reference value, the steering angular velocity is equal to or greater than a predetermined reference value (Schumacher: Para. 0007, 0031; an activated state of longitudinal guide controller, it regulates the travel speed within the scope of an upper speed limit; steering angle boundary values), and the distance to a preceding vehicle is equal to or less than a predetermined reference value (Schumacher: Para. 0030, 0031; maintain a target distance from the preceding vehicle, the target object; target distance is a function of speed, for example, and is usually specified in the form of a time interval from the preceding vehicle).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Schumacher’s speed sensor and measured distance from the preceding vehicle (Schumacher: Para. 0030) as an vehicle running state signal of Wang’s driving and steering integrated controller (Wang: Para. 0073) in order to detect the vehicle’s speed, steering angle, and distance to a preceding vehicle. 
Regarding claim 17, Wang teaches the electric power steering apparatus according to claim 12, wherein the controller controls driving of at least one of the first motor, the second motor, or a combination thereof, to increase assistance steering power with increases in the vehicle speed, increases in the steering angular velocity, and decreases in the distance to a preceding vehicle (Wang: Para. 0073; controls torque output of the road feel simulation motor and the two double-
Regarding claim 20, Wang teaches the electric power steering apparatus according to claim 12, wherein the sensor further comprises an angle sensor obtaining an angle of rotation of a sector shaft (Wang: Para. 0016, 0073; angle sensor), and the controller calculates an amount of compensation rotation of the motor in accordance with a steering angle of the steering wheel and an angle of rotation of a sector shaft (Wang: Para. 0017, 0073; signals outputted by the torque sensor and the angle sensor are transmitted to the ECU by virtue of simulated signal cables), and controls an amount of rotation of the motor in accordance with the amount of compensation rotation (Wang: Para. 0044; the two double-rotor motors are respectively controlled by the driving-steering integrated controller, so that driving torques of wheels on both sides may be reasonably distributed during steering, and effects of cooperative steering and energy saving of steering are achieved).


Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Publication Number 2018/0297629 A1) in view of Schumacher et al. (US Publication Number 2015/0217807 A1) and in further view of Horvath (US Publication Number 2021/0061208 A1). 
Regarding claim 18, Wang and Schumacher doesn’t explicitly teach wherein a center of rotation of the steering wheel is movable up and down about a center of the steering wheel.
wherein a center of rotation of the steering wheel is movable up and down about a center of the steering wheel (Horvath: Para. 0029; the steering wheel is completely adjusted upward in terms of its height in the adjustment direction).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Horvath’s steering wheel height adjustment (Horvath: Para. 0029) and Schumacher’s speed sensor and measured distance from the preceding vehicle (Schumacher: Para. 0030) as an vehicle running state signal of Wang’s driving and steering integrated controller (Wang: Para. 0073) in order to detect the vehicle’s speed, steering angle, and distance to a preceding vehicle. 
Regarding claim 19, Wang doesn’t explicitly teach wherein the sensor comprises a first sensor obtaining a position of the center of rotation of the steering wheel and a second sensor locating an area of the steering wheel held by a driver, and the controller controls driving of the first motor and the second motor in accordance with the vehicle speed, the position of the center of rotation, and the area of the steering wheel held by the driver.
However Schumacher, in the same field on endeavor, teaches wherein the sensor comprises a first sensor obtaining a position of the center of rotation of the steering wheel and a second sensor locating an area of the steering wheel held by a driver (Schumacher: Para. 0051), and the controller controls driving of the first motor and the second motor in accordance with the vehicle speed, the position of the center of rotation, and the area of the steering wheel held by the driver (Schumacher: Para. 0030, 0034, 0051, 0053).

It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Schumacher’s speed sensor and measured distance from the preceding vehicle (Schumacher: Para. 0030) as an vehicle running state signal of Wang’s driving and steering integrated controller (Wang: Para. 0073) in order to detect the vehicle’s speed, steering angle, and distance to a preceding vehicle. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571) 272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/L.E.L./Examiner, Art Unit 3663         				/ADAM D TISSOT/                                                                                      Primary Examiner, Art Unit 3663